Exhibit 10.36
 
LOAN AGREEMENT
 


Party A: (Lender)   Shandong Longkong Travel Development Co., Ltd
 
Party B: (Borrower) Yishui Underground Fluorescent Lake Travel Development Co.,
Ltd
 


To relieve the financial strain, Party A agrees to provide a Loan to Party B;
the loan fund shall be used by Party B for business operating; through
consultations, Both Parties agree to sign the contract:
 
Article 1: Description of the loan
 
1.  The loan term shall be one year starting from 26-4-2010 to 25-4-2011.
 
2.  The loan lending interest rate shall be a monthly rate of 0.8%.
 
3.  The loan shall be used for working capital, Party B shall not change the
purpose of the loan.
 
4.  The loan Amount is RMB1, 000, 000.00 Yuan; in words: RMB One Million Yuan.
 
Article 2: Commitments
 
1.  The loan is due, Party B commits to repay up. Party B fails to repay the
Loan including the principal and interest, Party A may go to laws to recover the
loan.
 
2. The loan is being due, the loan term may be extended by both parties through
consultations.
 
Article 3: The contract is made out in 2 duplicates, each for both parties.
 
It shall become effective as signed by both parties.




Party A: (Lender)       Shandong Longkong Travel development Co., Ltd (sealed)
[company chop]
 
Party B: (Borrower)   Yishui Underground Fluorescent Lake Travel Development
Co., Ltd (sealed) [company chop]




Date:                           24-4-2010